In a matrimonial action in which the parties were divorced by judgment entered October 16, 2000, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (McNulty, J.), dated December 19, 2003, as denied that branch of his cross motion which was for an award of an attorney’s fee.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Supreme Court, Suffolk County, for a hearing to determine the amount of a reasonable attorney’s fee, if any, to be awarded to the defendant.
Pursuant to the parties’ judgment of divorce, they were awarded joint custody of their twin children, with the defendant receiving physical custody. Subsequently, the plaintiff moved for sole custody. The defendant cross-moved for the same relief as well as for an award of support arrears and an attorney’s fee. The Supreme Court granted that branch of the defendant’s cross motion which was for an award of support arrears, and denied “[a]ll other relief requested by the parties.”
Under the facts of the case, we remit the matter for a hearing to determine the amount of a reasonable attorney’s fee, if any, to be awarded the defendant (see Domestic Relations Law § 237). Smith, J.P., S. Miller, Adams, Rivera and Lifson, JJ., concur.